Citation Nr: 0202815	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2002, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran also submitted a notice of 
disagreement from rating determinations which denied 
entitlement to service connection for a dental disorder but 
that he did not perfect the appeal subsequent to the issuance 
of a statement of the case in October 2001.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001).  Therefore, the issue 
listed on the title page of this decision is the only matter 
for appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  A chronic back disorder was not demonstrated in service 
or until many years later, and an arthritic process involving 
the back is not shown in service or within one year following 
the veteran's discharge from active service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
veteran's active service, nor may arthritis of the back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2000 statement of the case, RO correspondence dated 
in January 2001 and the October 2001 supplemental statement 
of the case adequately notified the veteran of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received in March 1999 
and that all identified and authorized medical records 
pertinent to the matter on appeal have been obtained.  

Although the veteran has stated he received post-service 
private medical care for his back disorder and a review of 
the record indicates additional relevant medical evidence may 
exist, the veteran also testified that his private medical 
care providers had not related his present back disorder to 
an injury during active service.  Therefore, the Board finds 
the outstanding records include no pertinent medical evidence 
as to the matter on appeal and that an attempt to obtain them 
would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA examination in April 2001.  The Board 
finds that evidence sufficient for an adequate determination 
of the matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records include a September 1953 enlistment 
military reserve examination report which noted a normal 
clinical evaluation of the spine and musculoskeletal system.  
In a January 1955 report of medical history the veteran 
stated that he was in good health except for a back injury 
which occasionally bothered him.  The examiner noted the 
veteran was in good health and good physical condition at 
that time.  A July 1955 examination report noted a normal 
clinical evaluation of the spine and musculoskeletal system.  
Records show the veteran entered active service in August 
1955.

The veteran's service medical records are negative for 
complaint or treatment for a back disorder during active 
service.  The veteran's July 1957 separation examination 
revealed a normal clinical evaluation of the spine and 
musculoskeletal system.  In his report of medical history the 
veteran denied bone, joint, or other deformities.  In a 
February 1959 report of medical history the veteran stated he 
was in good shape except for a small stomach ulcer.

VA medical records dated in November 1997 and May 1998 show 
the veteran complained of low back pain.  The diagnoses 
included low back pain and a history of spinal stenosis.  No 
opinion as to etiology was provided.

At his April 2001 VA examination the veteran reported he had 
experienced several straining injuries to the low back during 
basic training but that he did not seek medical treatment at 
that time.  He stated he experienced back problems and 
numbness in the feet after basic training and received 
outpatient treatment but was not hospitalized, put on 
profile, or otherwise limited in his duty.  He reported that 
he had intermittent back problems over the years but that his 
present problems began approximately 5 years earlier.  

The veteran also stated that he had worked on a loading dock 
during the 1960's and that in approximately 1965 he incurred 
a low back strain in an industrial accident.  He reported he 
had been treated at an industrial medicine clinic and allowed 
to return to work after one week.  The examiner noted, in 
essence, that the veteran's report of having been reluctant 
to seek treatment during service was common but also noted 
that the veteran had done "pretty well" for 30 or 35 years 
after service. The diagnoses included gross immobility of the 
spine, likely due to ankylosing spondylitis, forward 
angulation of the lumbar spine, likely due to collapse of a 
vertebra body, and probable multilevel degenerative disk 
disease and degenerative joint disease of the entire spine.  

At his video conference hearing before the undersigned Board 
Member in January 2002 the veteran testified that he injured 
his back during training while performing a low crawl or duck 
walk with his locker on his back.  He stated that he believed 
he had been treated at that time but that he could not recall 
having been treated for any length of time.  He reported he 
had a x-ray examination in approximately 1956 but could 
recall no other details of that examination.  He testified 
that he had not been treated for a back disorder within the 
first year after his separation from active service and that 
no post-service medical care provider had related his present 
back disorder to active service.  He stated, however, that a 
VA physician had remarked that it was a very old injury.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection can also 
be granted for chronic diseases, including arthritis, if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998); see 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, the Board finds that persuasive medical 
evidence demonstrates the veteran's back disorder was not 
incurred in or aggravated by active service.  Although prior 
to active service in a January 1955 report the veteran stated 
he had experienced occasional back problems, the Board notes 
there is no obvious or manifest evidence of a pre-existing 
back disability.  The Board finds, however, that the 
veteran's July 1957 separation examination report is 
persuasive evidence that the veteran did not incur or 
aggravate a chronic back disorder during active service.  
There is also no medical evidence of arthritis manifest to a 
degree of 10 percent or more within one year of his 
separation from active service.

In fact, there is no evidence of any chronic back disorder 
prior to the occupational injury the veteran reported he 
incurred in approximately 1965.  Although the April 2001 VA 
medical examiner appears to have been sympathetic to the 
veteran's claim, his comments as to an etiological 
relationship between the present back disorder and an injury 
during active service are outweighed by the contemporaneous 
service medical records and the veteran's own statement as to 
his good health in February 1959.  

While the veteran sincerely believes his present back 
disorder is related to an injury he incurred during active 
service, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board must conclude that entitlement to 
service connection for a back disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

